ORDER

On June 13,1990 Attorney Donald E. Carroll filed a petition requesting the voluntary revocation of his license to practice law in Wisconsin. That petition stated that Attorney Carroll is the subject of an investigation by the Board of Attorneys Professional Responsibility into allegations of his professional misconduct. It has been alleged that he converted to his own use more than $35,000 in land contract payments and checking account funds belonging to an estate he had been *831retained to probate, that he failed to timely complete the probate of that estate and of two others, which resulted in his removal by the probate court as attorney for each of the estates, and that he failed to timely file a federal income tax return and pay tax liability since 1985 and a state tax return since 1986. Attorney Carroll stated that he cannot successfully defend against those allegations. He also stated that he would close his office and discontinue the practice of law on June 15, 1990. Attorney Carroll was admitted to practice law in Wisconsin in 1975 and practices in Madison.
Pursuant to SCR 21.10(1), the Board of Attorneys Professional Responsibility filed a report in response to the petition, recommending that it be granted.
IT IS ORDERED that the petition for voluntary revocation of the license of Donald E. Carroll is granted and the license of Donald E. Carroll to practice law in Wisconsin is revoked, pursuant to SCR 21.10(1), effective the date of this order.
IT IS FURTHER ORDERED that Donald E. Carroll comply with the provisions of SCR 22.26 concerning the duties of a person whose license to practice law in Wisconsin has been revoked.
Marilyn L. Graves Clerk of Supreme Court